ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_01_FR.txt. ESSAIS NUCLÉAIRES (ARRÊT) 273

M. Lacus, Président, fait la déclaration suivante:
[Traduction]

La bonne administration de la justice et le respect dû à la Cour exigent
que l’issue de ses délibérations reste strictement secrète et que ses décisions
ne soient diffusées en aucun de leurs éléments avant d’être officiellement
rendues. Il est donc regrettable qu’en l'espèce, avant la lecture publique
de l'ordonnance de la Cour en date du 22 juin 1973, une déclaration ait
été faite et des nouvelles de presse aient paru, qui dépassaient ce qui est
juridiquement admissible s'agissant d’une affaire sub judice.

La Cour a été très sérieusement préoccupée par cette question et une
enquête a été ordonnée pendant laquelle toutes les voies qui pouvaient
lui être ouvertes ont été explorées.

La Cour a conclu, dans sa résolution du 21 mars 1974, que ses recher-
ches ne lui avaient pas permis d’identifier une source exacte pour les
déclarations et les informations publiées.

Jai la certitude que la Cour a fait tout ce qui était en son pouvoir à cet
égard et qu’elle a traité de la question avec tout le sérieux que celle-ci
méritait.

MM. BENGZON, ONYEAMA, DILLARD, JIMENEZ DE ARECHAGA et sir
Humphrey WALDOCK, juges, font la déclaration commune suivante:

[Traduction]

Certaines critiques ont été émises sur la maniére dont la Cour a traité
de la question visée par le Président dans la déclaration qui précède.
Nous tenons à préciser par la présente déclaration que nous ne considérons
pas ces critiques comme justifiées en quoi que ce soit.

La Cour a procédé à un examen détaillé de la question grace aux
divers moyens dont elle dispose: elle a eu recours a ses services, convoqué
l'agent de l'Australie pour qu’il soit interrogé, effectué ses recherches et
ses enquêtes propres. Suggérer que la Cour n’aurait pas traité de la ques-
tion avec tout le sérieux et le soin nécessaires serait selon nous sans
fondement. Les communiqués qu’elle a publiés le 8 août 1973 d’abord,
le 26 mars 1974 ensuite, traduisent et soulignent d’ailleurs le sérieux avec
lequel la Cour a envisagé cette question.

L'examen que la Cour a fait de la question ne lui a pas permis d’iden-
tifier une source d’information exacte sur laquelle se fondaient les décla-
rations et les nouvelles de presse mentionnées par le Président. Quand
la Cour a décidé, par onze voix contre trois, de clore son examen, elle l’a
fait pour la raison sérieuse que la poursuite des recherches et des enquétes
avait trés peu de chance, d’aprés elle, de fournir davantage d’informations
utiles.

24
